department of the treasury internal_revenue_service washington d c cc dom fs it a tl-n-4930-98 number release date uilc from subject internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel field service cc dom fs this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer subsidiary affiliate a b c d e f unrelated party f g year x issue s whether in the exchange of multiple assets between taxpayer and unrelated party it was proper to classify certain assets in a single exchange_group for purposes of computing the gain_or_loss to be deferred under i r c ' conclusion it does not appear that all of the exchanged assets in dispute should have been classified in one exchange_group the assets should be grouped in different product classes in accordance with treas reg ' a -2 b facts we primarily rely on the facts set out in your memorandum dated date in addition we rely on facts obtained from discussions with your office and from the revenue_agent s workpapers and other documents we were provided a was formed in as a wholly-owned subsidiary of taxpayer in year the year in dispute a was renamed subsidiary affiliate is also indirectly owned by taxpayer at the time of the exchange e and f were wholly-owned subsidiaries of subsidiary in addition subsidiary owned and operated b c and d b was a operation c and d operated the parties to the exchange in dispute were unrelated party on one side and subsidiary and affiliate for taxpayer on the other in january of year subsidiary and affiliate entered into an asset exchange_agreement with unrelated party under the agreement unrelated party exchanged assets for assets the exchanged assets included real_property such as and and machinery and equipment the exchange was completed on june of year for tax purposes subsidiary accounted for the exchange as a multiple-properties exchange under treas reg ' j the exchanged properties that could be classified into exchange groups in accordance with general asset classes were so classified the remaining properties consisting of machinery and equipment were placed in a distinct group identified as equipment examination agrees that treas reg ' j covers the instant asset exchange however examination disputes the classification of the remaining properties into a single exchange_group accordingly the revenue_agent has proposed separating the machinery and equipment into three separate groups based on product classes set forth in the standard industrial classification manual grouping the assets in this manner results in the recognition of additional gain in the amount of x law and analysis sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held for productive use in a trade_or_business or for investment treas reg ' a -1 b defines the words alike kind as having reference to the nature or character of the property and not to its grade or quality further the regulation provides that one kind or class of property may not under the nonrecognition provisions of sec_1031 be exchanged for property of a different kind or class treas reg ' a -2 a provides that personal_property of a like_class is considered to be of a like_kind for purposes of sec_1031 in addition an exchange of properties of a like_kind may qualify under sec_1031 regardless of whether the properties are also of a like_class in determining whether exchanged properties are of a like_kind no inference is to be drawn from the fact that the properties are not of a like_class treas reg ' a -2 b provides that depreciable tangible_personal_property is exchanged for property of a like_kind within the meaning of sec_1031 if the property is exchanged for property that is either of a like_kind or a like_class depreciable tangible_personal_property is of a like_class to other depreciable tangible_personal_property if the exchanged properties are either within the same general asset class or within the same product_class a single property may not be classified within more than one general asset class or within more than one product_class in addition property classified within any general asset class may not be classified within a product_class a property s class is determined as of the date of the exchange treas reg ' a -2 b provides that except as modified property within a product_class consists of depreciable tangible_personal_property that is listed in a 4-digit product_class within division d of the standard_industrial_classification_codes set out in the standard industrial classification manual the sic manual produced by the office of management and budget the regulation further provides that if a property is listed in more than one product_class the property is treated as listed in any one of those product classes revrul_72_151 1972_1_cb_225 discusses the application of the nonrecognition rules of sec_1031 to multiple property exchanges in the revenue_ruling the taxpayer owned real_property consisting of land and a house the property was used as rental income- producing property the taxpayer exchanged the rental property for farm properties owned by a related corporation the farm properties included farm_land improvements and personal_property citing revrul_55_79 1955_1_cb_370 revrul_72_151 rejected treatment of the exchange of multiple assets as a disposition of a single piece of property specifically the ruling indicated that athe fact that the assets in the aggregate comprise a business or an integrated economic investment did not result in treating the exchange as a disposition of single property instead the ruling required an analysis of the underlying property involved in the exchange under the facts presented the rental real_property and the farm real_property were properties of a like_kind however the farm machinery was not accordingly the taxpayer was required to allocate basis to the farm machinery in an amount equal to its fair_market_value on the date of the exchange and recognize any gain realized from the exchange to the extent of the fair_market_value of the farm machinery revrul_89_121 1989_2_cb_203 addressed head-on the question of whether the exchange of the assets of a business for the assets of a similar_business should be treated as an exchange of a single property for another single property for purposes of applying sec_1031 the ruling concluded that in applying sec_1031 the transfer of multiple assets could not be treated as an exchange of a single property for another single property rather the determination of the applicability of sec_1031 to an exchange of the assets of one business for the assets of another business required an analysis of the underlying assets exchanged consistent with the revenue rulings treas reg ' j -1 formalizes a methodology for analyzing the property involved in a multiple-property exchange the regulation provides an exception to the general_rule under sec_1031 that requires a property-by-property comparison for computing the gain recognized and the basis_of_property received in a like- kind exchange generally the regulation requires that the properties transferred and received in the exchange be separated into exchange groups the separation of properties into exchange groups involves to the extent possible the matching up of properties of a like_kind or like_class treas reg ' j -1 b i indicates that each exchange_group should consist of the properties transferred and received in the exchange all of which are of a like_kind or like_class the regulation expressly provides that if a property could be included in more than one exchange_group the taxpayer may include the property in any of those exchange groups each exchange_group must consist of at least one property transferred and at least one property received in the exchange treas reg ' j -1 is effective for exchanges occurring on or after date consequently treas reg ' j -1 is applicable to the exchange in this case in the instant case taxpayer treated the exchange as a multiple-asset exchange in accordance with treas reg ' j -1 the bulk of the exchanged assets was categorized into exchange groups using general asset classes we understand that examination is not challenging the treatment of these assets however the remaining assets consisting of machinery and equipment were combined into one group the revenue_agent argues that these assets should be broken down into three different exchange groups based on three separate sic product codes according to your memorandum taxpayer makes the following arguments first taxpayer argues the assets are of a like_kind therefore according to taxpayer the fact that the assets may not be like_class is irrelevant second taxpayer argues the intent of the parties to effect a like-kind_exchange controls this issue third taxpayer argues that the purpose of sec_1031 to defer recognition of gain_or_loss until the taxpayer cashes in on its investment should control since taxpayer s money is still tied up in equipment used in its business taxpayer argues it should not be required to recognize additional gain fourth taxpayer argues that this transaction should be treated as the exchange of one business for another and that the exchange of one business for another is per se a like- kind exchange as used in sec_1031 the words alike kind describe the nature or character of property not its grade or quality treas reg ' a -1 b 71_tc_54 courts have found it significant that the statute refers to property of a like rather than an identical kind koch pincite as a result the term has been construed fairly broadly particularly in the context of exchanges of interests in real_estate in these cases courts have given far greater deference to the nature and character of the transferred rights than to the physical characteristics of the exchanged property 24_tc_818 aff d in part and rev d in part 241_f2d_78 5th cir rev d sub nom 356_us_260 clemente inc v commissioner tcmemo_1985_367 however the issue of what constitutes like-kind_property in the context of an exchange of personal_property has not been the subject of much judicial review in 680_f2d_85 9th cir aff g 76_tc_107 the ninth circuit affirmed the tax_court s determination that the exchange of swiss francs for united_states double eagle gold coins was not an exchange of like-kind_property the court concluded that athe tax_court did not err in refusing to apply the lenient treatment of real_estate exchanges to the exchange of personal_property id pincite in addition to california federal life the examples in the regulations provide some guidance on the issue of what constitutes like-kind_property where the property is personalty these examples consistently speak of exchanges of assets of the same type treas reg ' a -2 b to the extent there are references to exchanges of assets of different types ie an exchange of a grader for a scraper the references are made in the context of demonstrating the use of general asset classes or product classes to determine whether assets are of a like_class the examples do not suggest that different types of depreciable_personal_property would be considered like_class or like_kind with this in mind we have reviewed the lists of property you provided we agree that there are sufficient distinctions between certain assets for example a and a to warrant the conclusion that the nature or character of those assets is fundamentally different such properties should not be considered of a like_kind despite the fact that they are used in connection with a similar activity accordingly we concur in your conclusion that in order to qualify for nonrecognition of gain under sec_1031 taxpayer will have to establish these assets are of a like_class for the most part we also concur in your assessment of the agent s approach to classifying the assets the methodology used by the agent appears to be wholly consistent with that set out in treas reg b and j -1 we note however that certain assets are listed in more than one of the three sic_codes used by the agent if a property is listed in more than one product_class a taxpayer is permitted to treat the property as listed in any one of those product classes treas reg ' a -2 b thus an asset listed both as equipment and as equipment may be categorized to the taxpayer s benefit in either product_class although we agree that the agent s approach in separating the property into exchange groups is reasonable we disagree with the suggestion that machinery used in is per se not of the same kind or class as machinery used in we understand that the examples of like-kind_exchanges in the regulations speak of exchanges of property such as automobiles or trucks ato be used for a like purpose treas reg ' a -1 c however we do not interpret this language as imposing a strict same use requirement rather we believe this language is intended to reinforce the more general_rule requiring like-kind_exchanges to involve property_held_for_investment or for productive use in a trade_or_business this interpretation is supported by the example in the regulations dealing with exchanges of real_estate in that example it is clear that as long as the real_estate is held for use in business or for investment the ultimate use of the property for residential rental purposes as opposed to as a farm is immaterial to the determination of whether the property is of a like_kind id in addition a strict same use requirement appears inconsistent with the more expansive approach taken under the regulations which provide relatively broad categories for determining what constitutes like-class property the explanation of the final regulations amending sec_1_1031_a_-1 and sec_1_1031_b_-1 and adding sec_1_1031_a_-2 and sec_1 f -1 indicates that the purpose of adopting the 4-digit product coding system of the standard_industrial_classification_codes was to simplify the administration of sec_1031 in transactions involving a number of items of depreciable_personal_property by reducing the number of categories and exchange groups a taxpayer would have to use the broader product classes were intended to insure that properties would amore often be of a like_class and thus fewer taxpayers would have to demonstrate that depreciable tangible personal properties exchanged were of a like_kind t d 1991_1_cb_165 the following example from the explanation is illustrative for example under the 5-digit numerical list dairy equipment is in product code and haying machinery is in product code thus under the numerical list these properties would not be of a like_class under the 4-digit sic manual however dairy equipment and haying machinery are both within the same product_class sic code and are of a like_class it is fairly clear that dairy equipment and haying machinery have different uses thus it appears the regulations contemplate a determination as to like-class status without regard to whether the assets are put to the same use with respect to taxpayer s other arguments we agree that the intent of the parties to effect a like-kind_exchange does not control the issue of whether a like-kind_exchange in fact occurred taxpayer is correct in asserting that stated intent has received deference where parties have acted consistently therewith 80_tc_491 however it is well established that the mere intention of a taxpayer to avail himself of the advantages of a particular provision in the code does not determine the tax consequences of his actions id see also 385_f2d_238 5th cir moreover in this case the issue is not whether an exchange or a sale occurred the issue is whether the property exchanged was of a like_kind or like_class while the parties intentions may be relevant to the determination of whether an exchange occurred it does not follow that the parties intentions affect the determination of whether the property exchanged was of a like_kind or like_class similarly while we agree with taxpayer that the underlying rationale for allowing nonrecognition_of_gain_or_loss under sec_1031 is the concept that the taxpayer s economic situation before and after the exchange is basically the same it does not follow that an exchange automatically qualifies as a tax-free_exchange merely because the taxpayer has not cashed in on its investment sec_1031 not only requires an exchange of property held for productive use in a trade_or_business or for investment but also requires the property to be of a like_kind accepting taxpayer s position would effectively eliminate the requirement that the property be of a like-kind thus as you have stated taxpayer must demonstrate it meets all of the requirements of the statute and the regulations thereunder in order to avail itself of the nonrecognition provisions of sec_1031 with respect to taxpayer s final argument that an exchange of multiple assets should be treated as the exchange of one business for another the service has expressly rejected this position see revrul_89_121 1989_2_cb_203 moreover taxpayer s proposed treatment of the exchange as a single asset for a single asset is fundamentally at odds with the provisions of sec_1_1031_j_-1 which mandate use of exchange groups and require an examination of the various assets that are exchanged case development hazards and other considerations with the exception of the line of cases dealing with multiple-party exchanges and the use of qualified intermediaries there is little precedential authority on issues arising under sec_1031 while we believe our interpretation of the statute and regulations thereunder is reasonable and logical there is little judicial guidance available to support our views we regard the limited authority in this area as a litigation hazard in addition most of the authority available on the issue of what constitutes a like-kind asset focuses on exchanges of interests_in_real_property this line of authority is problematic for several reasons first the reasoning behind the opinions and the distinctions the courts draw in determining whether exchanged interests_in_real_property are of a like_kind can be fairly obscure second these cases do not address the problems of a case such as this one where the exchanged assets consist of tangible_personal_property and the nature of the ownership rights is not at issue third to the extent it is followed this line of authority suggests a broader interpretation of the term alike kind than we are advocating in this case with respect to personal_property we believe that california federal life supports our view that the standard for determining whether personal_property is like_kind may be more stringent than for real_property however we acknowledge the analysis of this issue is fairly limited with respect to case development we note that our review of the agent s workpapers reveals that certain items such as loaders and crushers were categorized under sic code construction machinery and equipment rather than under sic code mining machinery and equipment these items appear in both product classes and it is unclear to us why the agent selected sic code there appears to be considerable overlap in the items included under more than one of the three sic_codes selected by the agent accordingly we recommend with respect to the disputed assets review of these classifications keeping in mind that to the extent an item is listed in more than one product_class the property may be treated as listed in any one of those product classes thus in this case if the property is listed under construction machinery and equipment and under mining machinery and equipment taxpayer is entitled to have treat the property as listed under mining machinery and equipment for purposes of applying the exchange_group rules under treas reg ' j -1 by richard l carlisle chief income_tax accounting branch
